Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-21 are pending and have been examined in this application. 
Information disclosure statements (IDS) have been filed on 06/29/2020 and reviewed by the Examiner.

Specification
The disclosure is objected to because of the following informalities:
Listing of parts on page 7 of 16 denotes Releases as 23, Stud as 24 and Curved Slot as 26. In which on page 9 of 16 it states “one or more releases 24 … the release 24 comprises studs 25 that extend through curved slots 26”. There is no proper correlation between the parts of the trap as shown in the figures due to differing numbering.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “a closed position” in line 15. This is a double inclusion of “closed positions” in line 8 of claim 1. The Examiner suggests changing “a closed position” to --the closed position--. Claim 2 is rejected for similar reasons.
Claims 12 and 13 recite the phrase “The animal trap of claim 10” in line 1. This renders the claim vague and indefinite, since it is unclear how claims 12 and 13 depend from claim 10 as they contain similar limitations to those already recited in the base and intervening claims to claim 10. It appears that claims 12 and 13 should depend from claim 11 instead of claim 10. The Examiner suggests changing “The animal trap of claim 10” to --The animal trap of claim 11--.
Claims 2-10, 14, and 16-20 are rejected based on their respective dependencies. 
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (AU 2007202705 A1) in view of Bush (US 2530449 A).
Regarding claim 1, Sawyer discloses an animal trap comprising (abstract, animal trap): a housing having a frontend, a backend, a roof, a floor, a right sidewall, and a left sidewall (see annotated fig. 4); a front entryway located on the frontend of the housing (see annotated fig. 4); said front entryway comprising an upper edge, a lower edge, a right side edge and a left side edge (see annotated fig. 4); a front trapdoor hingedly attached to the upper edge of the front entryway to allow the front trapdoor to swing into open and closed positions in relation to the front entryway (pivot member rod 62, trap door 60; fig. 3a); a front ramp (76) extending into the front entryway (see annotated fig. 3a) wherein a rear edge of the front ramp (76) partially covers a lower portion of the front entryway (see annotated fig. 3a) to prevent the trapdoor (60) from swinging outward out of the housing (page 8, lines 22-30 and page 9, lines 1-4, regarding members 60 are in closed position; also the free ends of members 60 contact the inside 76a of the lower portion 76 in closed position); said rear edge of the front ramp maintains the front trapdoor in an angled position in relation to the front entryway when the trapdoor is in a closed position (see annotated fig. 3a, where the trapdoor 60 is at least in an angled position in relation to the front entryway when the trapdoor 60 is in a closed position).
Sawyer does not appear to specifically disclose said front ramp having an angled surface that slopes downward from the rear edge of the front ramp to the lower edge of the front entryway. 
However, Bush is in the field of animal traps and teaches said front ramp having an angled surface that slopes downward from the rear edge of the front ramp to the lower edge of the front entryway (see fig. 2, where there is a front ramp 12 with an angled surface 13 that at least slopes downward from the rear edge of the front ramp 12 to the lower edge of the front entryway 6).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with the front ramp having an angled surface that slopes downward from the rear edge of the front ramp to the lower edge of the front entryway taught by Bush. Doing so would prevent the captured animals from easily exiting the trap through the entryway by pushing the trapdoor outward.

    PNG
    media_image1.png
    639
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    606
    media_image2.png
    Greyscale

Regarding claim 2, Sawyer discloses the invention in claim 1, and further discloses a back entryway located on the backend of the housing (see annotated fig. 4); said back entryway comprising an upper edge, a lower edge, a right side edge and a left side edge (see annotated fig. 4); a back trapdoor hingedly attached to the upper edge of the back entryway to allow the back trapdoor to swing into open and closed positions in relation to the back entryway (pivot member rod 62; fig. 3a and fig. 4); a back ramp (76) extending into the back entryway (see annotated fig. 3a and fig. 4) wherein a rear edge of the back ramp (76) partially covers a lower portion of the back entryway (see annotated fig. 3a and fig. 4) to prevent the trapdoor (60) from swinging outward out of the housing (page 8, lines 22-30 and page 9, lines 1-4, regarding members 60 are in closed position; also the free ends of members 60 contact the inside 76a of the lower portion 76 in closed position); said rear edge of the back ramp maintains the back trapdoor in an angled position in relation to the back entryway when the back trapdoor is in a closed position (see annotated fig. 3a, where the trapdoor 60 is at least in an angled position in relation to the front entryway when the trapdoor 60 is in a closed position).
Sawyer does not appear to specifically disclose said back ramp having an angled surface that slopes downward from the rear edge of the back ramp to the lower edge of the back entryway. 
However, Bush teaches said back ramp having an angled surface that slopes downward from the rear edge of the back ramp to the lower edge of the back entryway (see fig. 2, where there is a back ramp 12 with an angled surface 13 that at least slopes downward from the rear edge of the back ramp 12 to the lower edge of the back entryway 6).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with the back ramp having an angled surface that slopes downward from the rear edge of the back ramp to the lower edge of the back entryway taught by Bush. Doing so would prevent the captured animals from easily exiting the trap through the entryway by pushing the trapdoor outward.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (AU 2007202705 A1) in view of Bush (US 2530449 A) as applied to claims 1 and 2 respectively, and further in view of Sloan (US 1176610 A).
Regarding claim 3, Sawyer as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein, at least one attachment means for securing a waste bag to the animal trap over the front entryway.
However, Sloan is in the field of animal traps (lines 14-15) and teaches at least one attachment means for securing a waste bag to the animal trap over the front entryway (lines 91-101, regarding a bag or similar article 18 is disposed over the opening 15 by engaging the same hook 19 carried by the frame 1, also see figs. 1-2).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with at least one attachment means for securing a waste bag to the animal trap over the front entryway taught by Sloan. Doing so would allow for a method to retain the rodents to be killed or carried to any suitable point for disposing of them (from Sloan, lines 91-101).

Regarding claim 4, Sawyer as modified discloses the invention in claim 3, but does not appear to specifically disclose wherein, at least one attachment means for securing a waste bag to the animal trap over the front entryway is at least one hook.
However, Sloan teaches wherein, at least one attachment means for securing a waste bag to the animal trap over the front entryway is at least one hook (lines 91-101, regarding a bag or similar article 18 is disposed over the opening 15 by engaging the same hook 19 carried by the frame 1, also see fig. 2).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with the attachment means for securing a waste bag taught by Sloan. Doing so would allow for a method to retain the rodents to be killed or carried to any suitable point for disposing of them (from Sloan, lines 91-101).

Regarding claim 5, Sawyer as modified discloses the invention in claim 2, but does not appear to specifically disclose wherein, at least one attachment means for securing a waste bag to the animal trap over the back entryway.
However, Sloan teaches wherein, at least one attachment means for securing a waste bag to the animal trap over the back entryway (lines 91-101, regarding a bag or similar article 18 is disposed over the opening 15 by engaging the same hook 19 carried by the frame 1, also see fig. 2).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with the attachment means for securing a waste bag taught by Sloan. Doing so would allow for a method to retain the rodents to be killed or carried to any suitable point for disposing of them (from Sloan, lines 91-101).

Regarding claim 6, Sawyer as modified discloses the invention in claim 4, but does not appear to specifically disclose wherein, at least one attachment means for securing a waste bag to the animal trap over the back entryway is at least one hook.
However, Sloan teaches wherein, at least one attachment means for securing a waste bag to the animal trap over the back entryway is at least one hook (lines 91-101, regarding a bag or similar article 18 is disposed over the opening 15 by engaging the same hook 19 carried by the frame 1, also see fig. 2).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with the attachment means for securing a waste bag taught by Sloan. Doing so would allow for a method to retain the rodents to be killed or carried to any suitable point for disposing of them (from Sloan, lines 91-101).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (AU 2007202705 A1) in view of Bush (US 2530449 A) as applied to claims 1 and 2 respectively, and further in view of Ha (US 20090107029 A1).
Regarding claim 7, Sawyer as modified discloses the invention in claim 1, but does not appear to specifically disclose curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said front trapdoor, thereby allowing the front trapdoor to shift and open outward when the animal trap is inverted.
However, Ha is in the field of animal traps and teaches curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said front trapdoor, thereby allowing the front trapdoor to shift and open outward when the animal trap is inverted (see figs. 3 and 5, where there are at least curved slots 12 located on opposing sidewalls which engage studs 21 located on upper corners of said front trapdoor 20; see figs. 3 and 5, where the front trapdoor can shift and open outward when the studs 21 are pushed vertically higher toward protrusions 14).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said front trapdoor as taught by Ha. Doing so would allow for the trapdoor to be able to swing outward and be easily removed for trap disassembly and storage.  

Regarding claim 9, Sawyer as modified disclose the invention in claim 2, but does not appear to specifically disclose curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said back trapdoor, thereby allowing the back trapdoor to shift and open outward when the animal trap is inverted.
However, Ha is in the field of animal traps and teaches curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said front trapdoor, thereby allowing the front trapdoor to shift and open outward when the animal trap is inverted (see figs. 3 and 5, where there are at least curved slots 12 located on opposing sidewalls which engage studs 21 located on upper corners of said front trapdoor 20; see figs. 3 and 5, where the front trapdoor can shift and open outward when the studs 21 are pushed vertically higher toward protrusions 14).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said back trapdoor as taught by Ha, since the curved slots and studs of Ha could be used on the back trapdoor of Sawyer. Doing so would allow for the trapdoor to be able to swing outward and be easily removed for trap disassembly and storage.

Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (AU 2007202705 A1) in view of Bush (US 2530449 A) and Sloan (US 1176610 A) as applied to claims 3 and 5 respectively, and in further view of Ha (US 20090107029 A1).
Regarding claim 8, Sawyer as modified discloses the invention in claim 3, but does not appear to specifically disclose curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said front trapdoor, thereby allowing the front trapdoor to shift and open outward when the animal trap is inverted.
However, Ha is in the field of animal traps and teaches curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said front trapdoor, thereby allowing the front trapdoor to shift and open outward when the animal trap is inverted (see figs. 3 and 5, where there are at least curved slots 12 located on opposing sidewalls which engage studs 21 located on upper corners of said front trapdoor 20; see figs. 3 and 5, where the front trapdoor can shift and open outward when the studs 21 are pushed vertically higher toward protrusions 14).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said front trapdoor as taught by Ha. Doing so would allow for the trapdoor to be able to swing outward and be easily removed for trap disassembly and storage.  

Regarding claim 10, Sawyer as modified discloses the invention in claim 5, but does not appear to specifically disclose curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said back trapdoor, thereby allowing the back trapdoor to shift and open outward when the animal trap is inverted.
However, Ha is in the field of animal traps and teaches curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said front trapdoor, thereby allowing the front trapdoor to shift and open outward when the animal trap is inverted (see figs. 3 and 5, where there are at least curved slots 12 located on opposing sidewalls which engage studs 21 located on upper corners of said front trapdoor 20; see figs. 3 and 5, where the front trapdoor can shift and open outward when the studs 21 are pushed vertically higher toward protrusions 14).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said back trapdoor as taught by Ha, since the curved slots and studs of Ha could be used on the back trapdoor of Sawyer. Doing so would allow for the trapdoor to be able to swing outward and be easily removed for trap disassembly and storage.  

Claims 11-12, 15-16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (AU 2007202705 A1) in view of Sloan (US 1176610 A) and Ha (US 20090107029 A1).
Regarding claim 11, Sawyer as modified discloses an animal trap (abstract) comprising: a housing having a frontend, a backend, a roof, a floor, a right sidewall, and a left sidewall (see annotated fig. 4); a front entryway located on the frontend of the housing (see annotated fig. 4); said front entryway comprising an upper edge, a lower edge, a right side edge and a left side edge (see annotated fig. 4); a front trapdoor hingedly attached to the upper edge of the front entryway to allow the front trapdoor to swing into open and closed positions in relation to the front entryway (pivot member rod 62, trap door 60; fig. 3a); but Sawyer does not appear to specifically disclose at least one attachment means for securing a waste bag to the animal trap over the front entryway.
However, Sloan is in the field of animal traps (lines 14-15) and teaches at least one attachment means for securing a waste bag to the animal trap over the front entryway (lines 91-101, regarding a bag or similar article 18 is disposed over the opening 15 by engaging the same hook 19 carried by the frame 1, also see fig. 2).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with the attachment means for securing a waste bag taught by Sloan. Doing so would allow for a method to retain the rodents to be killed or carried to any suitable point for disposing of them (from Sloan, lines 91-101).
Furthermore, Sawyer does not specifically disclose curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said front trapdoor, thereby allowing the front trapdoor to shift and open outward when the animal trap is inverted.
However, Ha is in the field of animal traps and teaches curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said front trapdoor, thereby allowing the front trapdoor to shift and open outward when the animal trap is inverted (see figs. 3 and 5, where there are at least curved slots 12 located on opposing sidewalls which engage studs 21 located on upper corners of said front trapdoor 20; see figs. 3 and 5, where the front trapdoor can shift and open outward when the studs 21 are pushed vertically higher toward protrusions 14).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said front trapdoor as taught by Ha. Doing so would allow for the trapdoor to be able to swing outward and be easily removed for trap disassembly and storage.

Regarding claim 12, Sawyer as modified discloses the invention in claim 11, and further discloses a back entryway located on the backend of the housing (from Sawyer, see annotated fig. 4); said back entryway comprising an upper edge, a lower edge, a right side edge and a left side edge (from Sawyer, see annotated fig. 4); a back trapdoor hingedly attached to the upper edge of the back entryway to allow the back trapdoor to swing into open and closed positions in relation to the back entryway (from Sawyer, pivot member rod 62; fig. 3a and fig. 4); and at least one attachment means for securing a waste bag to the animal trap over the front entryway (from Sloan, lines 91-101, regarding a bag or similar article 18 is disposed over the opening 15 by engaging the same hook 19 carried by the frame 1, also see fig. 2).

Regarding claim 15, Sawyer as modified discloses the invention in claim 11, and further discloses said at least one attachment means for securing a waste bag to the animal trap over the front entryway is at least one hook (from Sloan, lines 91-101, regarding a bag or similar article 18 is disposed over the opening 15 by engaging the same hook 19 carried by the frame 1, also see fig. 2). 

Regarding claim 16, Sawyer as modified discloses the invention in claim 12, but does not appear to specifically disclose wherein, at least one attachment means for securing a waste bag to the animal trap over the back entryway is at least one hook.
However, Sloan teaches wherein, at least one attachment means for securing a waste bag to the animal trap over the back entryway is at least one hook (lines 91-101, regarding a bag or similar article 18 is disposed over the opening 15 by engaging the same hook 19 carried by the frame 1, also see fig. 2).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with the attachment means for securing a waste bag taught by Sloan. Doing so would a method to retain the rodents to be killed or carried to any suitable point for disposing of them (from Sloan, lines 91-101).

Regarding claim 17, Sawyer as modified discloses the invention in claim 12, but does not appear to specifically disclose wherein, at least one release located between the housing and the front trapdoor to allow the front trapdoor to open outward when the animal trap is inverted.
However, Ha is in the field of animal traps and teaches at least one release located between the housing and the front trapdoor to allow the front trapdoor to open outward (see figs. 3 and 5, where there is at least one release 12/14 located between the housing and the front trapdoor which engage studs 21 located on upper corners of said front trapdoor 20; see figs. 3 and 5, where the front trapdoor can shift and open outward when the studs 21 are pushed vertically higher toward protrusions 14).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with the door opening mechanism as taught by Ha. Doing so would allow for the trapdoor to be able to swing outward and be easily removed for trap disassembly and storage This mechanism would allow for the trapdoor of Sawyer to avoid hitting the ramp. Thereby allowing it to open outwardly when inverted.  

Regarding claim 19, Sawyer as modified discloses the invention in claim 12, but does not appear to specifically disclose wherein, at least one release located between the housing and the back trapdoor to allow the back trapdoor to open outward when the animal trap is inverted.
However, Ha is in the field of animal traps and teaches at least one release located between the housing and the front trapdoor to allow the front trapdoor to open outward (see figs. 3 and 5, where there is at least one release 12/14 located between the housing and the front trapdoor which engage studs 21 located on upper corners of said front trapdoor 20; see figs. 3 and 5, where the front trapdoor can shift and open outward when the studs 21 are pushed vertically higher toward protrusions 14).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with the door opening mechanism as taught by Ha, since the curved slots and studs of Ha could be used on the back trapdoor of Sawyer. Doing so would allow for the trapdoor to be able to swing outward and be easily removed for trap disassembly and storage This mechanism would allow for the trapdoor of Sawyer to avoid hitting the ramp. Thereby allowing it to open outwardly when inverted  

Claims 13-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (AU 2007202705 A1) in view of Sloan (US 1176610 A) and Ha (US 20090107029 A1) as applied to claims 11 and 12 respectively, and further in view of Bush (US 2530449 A).
Regarding claim 13, Sawyer as modified discloses the invention in claim 11, and further discloses a front ramp located on the lower edge of the front entryway; and said front ramp partially covering a lower portion of the front entryway to prevent the front trapdoor from swinging outward out of the housing (from Sawyer, page 8, lines 22-30 and page 9, lines 1-4, regarding members 60 are in closed position with respect to the frame 70. The members 60 return to their original position. The free ends of members 62 again contact the inside 76a of the lower portion 76 of the frame 70 and so prevent the toad from passing back through the frame 70 because the members 60 are prevented from rotating further by frame 70, see fig. 3a-c).
Sawyer does not appear to specifically disclose said front ramp partially covering a lower portion of the entryway while transitioning at an angle downward toward the exterior of the animal trap to provide an angled surface in front of said front trapdoor.
However, Bush is in the field of animal traps and teaches said front ramp partially covering a lower portion of the entryway while transitioning at an angle downward toward the exterior of the animal trap to provide an angled surface in front of said front trapdoor (see fig. 2, where there is a front ramp 12 that at least covers a lower portion of the entryway while transitioning at an angle downward, via angled surface 13, toward the entryway 6 of the animal trap to at least provide an angled surface in front of said front trapdoor).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with the front ramp covering a lower portion of the entryway and having an angled surface in front of said front trapdoor taught by Bush. Doing so would prevent the captured animals from easily exiting the trap through the entryway by pushing the trapdoor outward.
Additionally, It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have modified Sawyer in view of Sloan, Ha, and Bush with said front ramp partially covering a lower portion of the entryway while transitioning at an angle downward toward the exterior of the animal trap to provide an angled surface in front of said front trapdoor, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention of Sawyer in view of Sloan, Ha, and Bush would perform equally as well. The motivation would have been to prevent the captured animals from easily exiting the trap through the entryway by pushing the trapdoor outward.

Regarding claim 14, Sawyer as modified discloses the invention in claim 12 and further discloses a back ramp located on the lower edge of the back entryway (see annotated fig. 3a and fig. 4); said back ramp partially covering a lower portion of the back entryway to prevent the back trapdoor from swinging outward out of the housing (page 8, lines 22-30 and page 9, lines 1-4, regarding members 60 are in closed position with respect to the frame 70. The members 60 return to their original position. The free ends of members 62 again contact the inside 76a of the lower portion 76 of the frame 70 and so prevent the toad from passing back through the frame 70 because the members 60 are prevented from rotating further by frame 70, see fig. 3a-c). 
 Sawyer does not appear to specifically disclose said back ramp partially covering a lower portion of the entryway while transitioning at an angle downward toward the exterior of the animal trap to provide an angled surface in front of said back trapdoor.
However, Bush is in the field of animal traps and teaches said back ramp partially covering a lower portion of the entryway while transitioning at an angle downward toward the exterior of the animal trap to provide an angled surface in front of said back trapdoor (see fig. 2, where there is a back ramp 12 that at least covers a lower portion of the entryway while transitioning at an angle downward, via angled surface 13, toward the entryway 6 of the animal trap to at least provide an angled surface in front of said back trapdoor).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with the back ramp covering a lower portion of the entryway and having an angled surface in front of said back trapdoor taught by Bush. Doing so would prevent the captured animals from easily exiting the trap through the entryway by pushing the trapdoor outward.
Additionally, It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have modified Sawyer in view of Sloan, Ha, and Bush with said back ramp partially covering a lower portion of the entryway while transitioning at an angle downward toward the exterior of the animal trap to provide an angled surface in front of said back trapdoor, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention of Sawyer in view of Sloan, Ha, and Bush would perform equally as well. The motivation would have been to prevent the captured animals from easily exiting the trap through the entryway by pushing the trapdoor outward.

Regarding claim 18, Sawyer as modified discloses the invention in claim 13, but does not appear to specifically disclose wherein, at least one release located between the housing and the front trapdoor to allow the front trapdoor to open outward when the animal trap is inverted.
However, Ha is in the field of animal traps and teaches at least one release located between the housing and the front trapdoor to allow the front trapdoor to open outward (see figs. 3 and 5, where there is at least one release 12/14 located between the housing and the front trapdoor which engage studs 21 located on upper corners of said front trapdoor 20; see figs. 3 and 5, where the front trapdoor can shift and open outward when the studs 21 are pushed vertically higher toward protrusions 14).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with the door opening mechanism as taught by Ha. Doing so would allow for the trapdoor to be able to swing outward and be easily removed for trap disassembly and storage This mechanism would allow for the trapdoor of Sawyer to avoid hitting the ramp. Thereby allowing it to open outwardly when inverted.  

Regarding claim 20, Sawyer as modified discloses the invention in claim 13, but does not appear to specifically disclose wherein, at least one release located between the housing and the back trapdoor to allow the back trapdoor to open outward when the animal trap is inverted.
However, Ha is in the field of animal traps and teaches at least one release located between the housing and the front trapdoor to allow the front trapdoor to open outward (see figs. 3 and 5, where there is at least one release 12/14 located between the housing and the front trapdoor which engage studs 21 located on upper corners of said front trapdoor 20; see figs. 3 and 5, where the front trapdoor can shift and open outward when the studs 21 are pushed vertically higher toward protrusions 14).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with the door opening mechanism as taught by Ha, since the curved slots and studs of Ha could be used on the back trapdoor of Sawyer. Doing so would allow for the trapdoor to be able to swing outward and be easily removed for trap disassembly and storage This mechanism would allow for the trapdoor of Sawyer to avoid hitting the ramp. Thereby allowing it to open outwardly when inverted.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (AU 2007202705 A1) in view of Ha (US 20090107029 A1).
Regarding claim 21, Sawyer discloses an animal trap (abstract) comprising: a housing having a frontend, a backend, a roof, a floor, a right sidewall, and a left sidewall (see annotated fig. 4); a front entryway located on the frontend of the housing (see annotated fig. 4); said front entryway comprising an upper edge, a lower edge, a right side edge and a left side edge (see annotated fig. 4); a front trapdoor hingedly attached to the upper edge of the front entryway to allow the front trapdoor to swing into open and closed positions in relation to the front entryway (pivot member rod 62, trap door 60; fig. 3a); but Sawyer does not specifically disclose at least one release located between the housing and the front trapdoor to allow the front trapdoor to open outward when the animal trap is inverted.
However, Ha is in the field of animal traps and teaches at least one release located between the housing and the front trapdoor to allow the front trapdoor to open outward (see figs. 3 and 5, where there is at least one release 12/14 located between the housing and the front trapdoor which engage studs 21 located on upper corners of said front trapdoor 20; see figs. 3 and 5, where the front trapdoor can shift and open outward when the studs 21 are pushed vertically higher toward protrusions 14).
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to have modified Sawyer with the door opening mechanism as taught by Ha. Doing so would allow for the trapdoor to be able to swing outward and be easily removed for trap disassembly and storage This mechanism would allow for the trapdoor of Sawyer to avoid hitting the ramp. Thereby allowing it to open outwardly when inverted.

Response to Arguments
Applicant's arguments (filed 07/13/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Sawyer (AU 2007202705 A1) in view of Bush (US 2530449 A) disclose the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 103 above. Sawyer (AU 2007202705 A1) in view of Sloan (US 1176610 A) and Ha (US 20090107029 A1) disclose the applicant’s claim 11, as specified under Claim Rejections - 35 USC § 103 above.
In regard to claim 1, Bush teaches said front ramp having an angled surface that slopes downward from the rear edge of the front ramp to the lower edge of the front entryway in fig. 2, where there is a front ramp 12 with an angled surface 13 that at least slopes downward from the rear edge of the front ramp 12 to the lower edge of the front entryway 6. 
In regard to claim 11, Ha teaches curved slots located on opposing sidewalls of the housing wherein said curved slots engage studs located on upper corners of said front trapdoor, thereby allowing the front trapdoor to shift and open outward when the animal trap is inverted in figs. 3 and 5, where there are at least curved slots 12 located on opposing sidewalls which engage studs 21 located on upper corners of said front trapdoor 20 and in figs. 3 and 5, where the front trapdoor can shift and open outward when the studs 21 are pushed vertically higher toward protrusions 14. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of animal traps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571) 270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647